Citation Nr: 1728836	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  08-00 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for degenerative arthritis of the right shoulder prior to September 30, 2014 and in excess of 50 percent thereafter.

2.  . Entitlement to a total disability rating based on individual unemployability due to service-connnected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to April 1976 and from May 1976 to June 1993.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a rating higher than 30 percent for the right shoulder disability.  Thereafter, the Veteran's claims file was transferred to the RO in St. Petersburg, Florida.  In a December 2014 decision, the AMC granted a higher, 50 percent, evaluation for the Veteran's right shoulder disability effective September 30, 2014. 

In June 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  In November 2010, July 2014, and October 2015 the issues were remanded for additional development. 

In the October 2015 remand, the Board noted that the issue of entitlement to a TDIU had been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a June 2017 statement, the Veteran's representative asserted that the Veteran's service-connected right shoulder disability had worsened since it was last evaluated for compensation and pension purposes in September 2014. 

The TDIU claim is intertwined with the increased rating claim for the right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any pertinent treatment records pertaining to his right shoulder disability.

2.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his right shoulder disability from October 2015 to the present.  (Note: the March 2017 supplemental statement of the case notes VA treatment records from the Durham VAMC through February 2017, but these records do not appear in VBMS or Virtual VA).

3.  After the above has been completed, schedule the Veteran for appropriate VA examination to assess the current level of severity of his service-connected right shoulder disability and to address the TDIU claim.  

The appropriate Disability Benefits Questionnaire(s) (DBQs) should be completed.  The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

With respect to the right shoulder disability, the examiner must conduct a detailed orthopedic examination including addressing any limitation in range of motion, instability, subluxation, or ankylosis of the right shoulder joint.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why this is so.  The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected right shoulder disability.

The examiner also should do the following regarding the right shoulder:  

(a)  State whether there is fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of the humerus (flail shoulder).

(b)  State whether there is any malunion of the humerus with moderate or marked deformity.

(c)  State whether there is recurrent dislocation of the scapulohumeral joint, and if so, discuss the frequency of episodes and guarding of arm movements.

(d)  Describe the severity of any residual pain and weakness in the right shoulder, and indicate whether there is any severe pain or weakness.

(e)  Identify any neurological pathology related to the service-connected right shoulder disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.

Finally, with respect to the TDIU claim, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his service-connected disabilities (degenerative arthritis with ankylosis of the right shoulder, degenerative arthritis of the left shoulder, neuropathy of the left cutaneous nerve, and hemorrhoids), and what impact, if any, those have on his occupational functioning.  The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report(s).

4.  The AOJ should then review the record and readjudicate the claim for a rating higher for the right shoulder disability, as well as the claim for a TDIU.  If either issue remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




